PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tsapatsis et al.
Application No. 15/768,375
Filed: 13 Apr 2018
For: ADSORBENT MATERIAL FOR REMOVAL OF HYDROGEN SULFIDE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 24, 2022, to revive the above-identified application.
 
The petition is GRANTED.

The inventor’s declaration filed on January 24, 2022, serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. 
The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. 
The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).
As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (3) have been met.  

For at least the reasons noted above, the petition pursuant to 37 CFR 1.137(a) is GRANTED. 

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received January 24, 2022.
 
Any questions concerning this decision may be directed to the undersigned at (571) 272-4914. 
 
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions